Order modified by striking out the first three *803provisions thereof setting forth the alleged decisions of the court, except the provision that the motion to dismiss the complaint is denied, and also by striking out that part of the fifth provision of the order providing “ but otherwise to be the same as the amended complaint already served herein,” and also by striking out the provision for costs of the motion, and also by providing that the time within which the amended complaint may be served shall be within ten days after the service of a copy of the order herein and notice of entry and also extending the time of the defendants to serve their answer ten days after service of said amended complaint, and as so modified affirmed, without costs. All concur, except Van Kirk, J., dissenting.